Case 1:19-cr-00622-DLC Document 50 Filed 08/28/20 Page 1 of 4

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
ee ee x DOC __
DATE FILED: _BVedies¢
UNITED STATES OF AMERICA, oma
~-V- : 19cr622 (DLC)
Jose Alvarez, : ORDER

Defendant.

DENISE COTE, District Judge:

Defense counsel having informed the Court on August 27,
2020 that the defendant prefers that his plea occur via a
videoconference proceeding, as opposed to an in person
proceeding, it is hereby

ORDERED that the conference shall proceed on September 18,
2020 at 9:00 a.m. using the CourtCall platform. Defense counsel
is reminded that he will be given an opportunity to speak with
the defendant by telephone for fifteen minutes before the
proceeding begins (i.e., at 8:45 a.m.).

To optimize the quality of the video feed, oniy the Court,
the defendant, defense counsel, and counsel for the Government
will appear by video for the proceeding; all others will
participate by telephone. Due to the limited capacity of the
CourtCall system, only one counsel per party may participate.

Co-counsel, members of the press, and the public may access the

eH

 

 
Case 1:19-cr-00622-DLC Document 50 Filed 08/28/20 Page 2 of 4

audio feed of the conference by calling 855-268-7844 and using
access code 32091812# and PIN 9921299#.

In advance of the conference, Chambers will email the
parties with further information on how to access the
conference. Those participating by video will be provided a
link to be pasted into their browser. The link is non-
transferrable and can be used by only one person; further, it
should be used only at the time of the conference because using
it earlier could result in disruptions to other proceedings.

To optimize use of the CourtCall technology, all those
participating by video should:

1. Use the most recent version of Firefox, Chrome, or
Safari as the web browser. Do not use Internet
Explorer.

2. Use hard-wired internet or WiFi. If using WiFi, the
device should be positioned as close to the Wi-Fi router
as possible to ensure a strong signal. (Weak signals

may cause delays or dropped feeds.)

3. Minimize the number of others using the same WiFi router
during the conference.

Further, all participants must identify themselves every time
they speak, spell any proper names for the court reporter, and
take care not to interrupt or speak over one another. Finally,
all of those accessing the conference — whether in listen-only
mode or otherwise — are reminded that recording or

rebroadcasting of the proceeding is prohibited by law.

 

 

 
Case 1:19-cr-00622-DLC Document 50 Filed 08/28/20 Page 3 of 4

If CourtCall does not work well enough and the Court
decides to transition to its teleconference Line, counsel should
call 888-363-4749 and use access code 43249484. (Members of the
press and public may call the same number, but will not be
permitted to speak during the conference.) In that event, and
in accordance with the Court’s Emergency Individual Rules and
Practices in Light of COVID-19, available at

https://www.nysd.uscourts.gov/sites/default/files/practice docum

 

ents/DLC%20Cote%20COVID-19%20Emergency%20Practices%20-

 

%20May%2013%2C%202020.pdf, counsel should adhere to the

 

following rules and guidelines during the hearing:

1. Each party should designate a single lawyer to speak on
its behalf (including when noting the appearances of
other counsel on the telephone).

2. Counsel should use a landline whenever possible, should
use a headset instead of a speakerphone, and must mute
themselves whenever they are not speaking to eliminate
background noise. In addition, counsel should not use
voice-activated systems that do not allow the user to
know when someone else is trying to speak at the same
time.

3. To facilitate an orderly teleconference and the creation
of an accurate transcript, counsel are required to
identify themselves every time they speak. Counsel
should spell any proper names for the court reporter.
Counsel should also take special care not to interrupt or
speak over one another.

 
Case 1:19-cr-00622-DLC Document 50 Filed 08/28/20 Page 4 of 4

4, If there is a beep or chime
has joined whiie counsel is
pause to allow the Court to
new participant and confirm

indicating that a new caller
speaking, counsel should
ascertain the identity of the
that the court reporter has

not been dropped from the call.

Dated: New York, New York
August 28, 2020

A)

a

DENISE COTE

United States District Judge

 
